DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-6 and 8-17 have been examined in this application.  This communication is a final rejection in response to the “Remarks” filed 2/24/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16 is rejected under 35 USC 103 as being unpatentable over US Patent Number 6,266,917 to Hight.

Regarding claim 16, Hight discloses a method of installing a rodent box, the method comprising:
Supplying the rodent box having a chamber (formed by walls 14) with an aperture to allow access into the chamber (apertures 44), a spacer (rim 20) with a front wall distant from and substantially parallel to the chamber (Figure 1 shows the edge of rim 20 being distant from and substantially parallel to the chamber), and a channel formed by the chamber and spacer (see Figure 2); and
Positioning the spacer against a wall of a building so that the aperture of the chamber faces the wall or floor of the building and is spaced away from the wall or floor of the opening (see Figure 2);
Wherein an area extending from an edge of the spacer distal from the chamber (beneath rim 20), at a lower part of the front wall, is at least partially vacant of material and wherein the channel is defined under the spacer, through which rodents can pass whilst remaining substantially in contact with the wall of the building (see Figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-15, 17 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,825,581 to Dailey in view of US Patent Number 6,266,917 to Hight.

Regarding claim 1, Dailey discloses a rodent box comprising:
A chamber (feed bin 20) having at least one side wall (wall 74), wherein the at least one side wall includes an aperture to allow access into the chamber (apertures 76 and 78);
A spacer that extends in a direction away from the chamber and includes a front wall configured to be disposed against a structure wall in which the rodent box is adjacent (wall 36), the front wall being disposed in a plane substantially parallel to the plane of the at least one side wall of the chamber that includes the aperture (see Figure 2); and
A channel defined between the chamber, the spacer and the structure wall when the rodent box is positioned adjacent the structure wall (entry area 72 between entry apertures 18 and 70).  
Dailey does not disclose the an area extending from an edge of the spacer distal from the chamber, at a lower part of the front wall, is at least partially vacant of material in a direction parallel to the at least one side wall and wherein the channel is defined under the spacer, through which rodents can pass whilst remaining substantially in contact with the structure wall.  However, this limitation is taught by Hight.  Hight discloses a trap for rodent 40 with a spacer 20 having an edge distal from a chamber (formed by walls 14), the spacer being vacant of material in a direction parallel to the at least one sidewall (beneath 20) and defining a channel under the spacer, through which rodents can pass whilst remaining substantially in contact with the structure wall (see Figure 2).  It would be obvious to a person having ordinary skill in the art to modify Dailey using the teachings from Hight in order to use a wall 

Regarding claim 2 (dependent on claim 1), Dailey discloses the spacer comprising at least one planar section extending outwardly from the at least one wall of the chamber (partition 12).

Regarding claim 3 (dependent on claim 2), Dailey discloses the spacer being integral with the chamber (see Figure 2).  

Regarding claim 4 (dependent on claim 1), Dailey discloses the spacer being provided with a leg section extending in a direction parallel to the at least one side wall.  Figure 2 shows the bottom portion of wall 36 forming a leg section that extends in a direction parallel to wall 74.  

Regarding claim 5 (dependent on claim 4), Dailey discloses the leg section is disposed on a side of the spacer opposite a side in which the at least one side wall of the chamber that includes the aperture is located (see Figure 2). 

Regarding claim 6 (dependent on claim 4), Dailey discloses the leg section comprising a horizontal section extending to the chamber (partition 12).  

Regarding claim 8 (dependent on claim 1), Dailey discloses the chamber comprises a removable lid (closure 8).  

Regarding claim 9 (dependent on claim 1), Dailey discloses at least one guard wall is positioned adjacent the aperture and within the chamber (sidewalls 82 and 84).  

Regarding claims 10 (dependent on claim 1), 11 (dependent on claim 10), and 12 (dependent on claim 10), Dailey discloses a non-target species deterrent extending into the tunnel or comprising a pair of non-target species deterrents, each arranged proximate to a respective entrance of the channel, wherein the non-target species deterrent comprises a projection.  Figure 4 shows walls 30 and 32 comprising projections that extending inwardly to form openings 18 and 70, which comprises a non-target species deterrent because species that are too large for the openings are unable to enter the tunnel.  

Regarding claim 14 (dependent on claim 1), Dailey discloses the rodent box is configured to be attachable to the structure wall, and wherein the spacer is configured to space the chamber from the structure floor.  Figure 2 shows that 36 can be attachable to a structure wall and base 86 configured to space the chamber from the structure floor.  

Regarding claim 15 (dependent on claim 1), Hight further teaches a trap within the chamber (mousetrap 28).  

Regarding claim 17 (dependent on claim 3), Dailey discloses the chamber being a box (see Figure 1) comprising a floor, two ends and two side walls (walls 30, 32, 34, 36) and the spacer comprising an upper section and a lower section (see entry area 72 and portion above entry area 72 in Figure 2), the upper section being an enclosure extending from both ends of the box in a direction away from a side wall (see upper portion 32 in Figure 2) and the lower section of the spacer comprises at least one leg (lower part of wall 36).  

Claim 13 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,825,581 to Dailey in view of US Patent Number 6,266,917 to Hight, in further view of US Patent Number 2,825,176 to Floied.

Regarding claim 13 (dependent on claim 12), Dailey does not disclose the projection being a flexible projection arranged to flex to allow passage of a target rodent species.  However, this limitation is taught by Floied.  Floied discloses a rodent trap with a door 42 that comprises a flexible project that flexes to allow passage of a target rodent species.  It would be obvious to a person having ordinary skill in the art to modify Dailey using the teachings from Floied in order to keep out unwanted species and to keep rodents that enter the trap from escaping.

Response to Arguments
Applicant's arguments filed 2/24/2022 have been considered but were not persuasive.
Regarding the argument that a rim is common practice for trough-like planters and hence cannot be considered as a feature equivalent to the spacer of the rodent box, spacer 20 is part of the rodent box structure shown in Figure 2 and is therefore a feature of the rodent box.  Furthermore, regarding the argument that a rim would not be incorporated into the design of a sculpture, bench, or other piece of furniture because there is no need for such a component to improve aesthetics or improve mobility, benches and furniture such as desks, dressers, and chairs often have a rim for exactly such a reason.  
In response to applicant's argument that the intended purpose of the rim is not equivalent to that of the spacer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As shown in Figure 2 of Hight, rim 20 prevents the rodent box from being positioned with the entrance too close to the wall.  The spacer as recited by claim 16 has no structural limitations that distinguish it from the rim of Hight or provide any structure that would provide the same effect when placed against a wall slanted away from the device or against a wall with a height lower than the height of the device and planter.  
Regarding the argument that Figure 4 of Dailey somehow shows that the walls and planes are not consistent by means of a single station, the interior being removable does not teach away from the fact that the assembled structure has a side wall 74 with an aperture 76 to allow access into the chamber.
Regarding the argument that Dailey does not disclose the spacer, the rejection explicitly points to wall 36 being the spacer and Figure 2 shows wall 36 being spaced apart from and being parallel to side wall 74.  
Regarding the argument the Dailey fails to disclose a channel defined between the chamber, the spacer, and the structural wall, the rejection explicitly points to the entry area 72 between entry apertures 18 and 70 as being this channel.  Figure 2 clearly shows this channel being between wall 36 and 74.  It is unclear how Figures 4 and 5 shows the apertures merely leading into a hollow cavity 38, as Figure 4 is clearly labeled as an exploded view that nonetheless shows the internal structure, and Figure 5 also clearly shows apertures 72 leading to such a channel that is not merely hollow cavity 38.  
Regarding the argument that Dailey does not disclose, suggest, teach, or motivate a spacer section is required because Dailey already comprises a closed structure, there is nothing about a closed structure that teaches against the need for a spacer.  Hight also discloses a closed structure that nonetheless provides a rim 20 that uses a rim 20 to create an external channel as shown in Figure 2.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642